265 S.W.3d 392 (2008)
STATE of Missouri, Respondent,
v.
Anthony M. LOCKHART, Appellant.
No. WD 69352.
Missouri Court of Appeals, Western District.
October 7, 2008.
Jeffrey Raymond Nilson and Ellen H. Flottman, Columbia, MO, for appellant.
Terrence Michael Messonnier and W. Page Bellamy, Lexington, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Anthony Lockhart appeals the circuit court's judgment convicting him of property damage in the second degree in violation of § 569.120, RSMo 2000. We affirm in this per curiam order issued pursuant to Rule 30.25(b).